Detailed Action

1.	This Office Action is responsive to the Amendment  filed 05/11/2022.  Claim 1 has been amended.  Claims 2-20 have been added as new claims.  Claims 1-20 are pending for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Terminal Disclaimer

3.	The terminal disclaimer filed on 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 11,102,253 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

4.	Claims 1-20 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records.
	Prior Art Vass (US 2011/0258338 A1) teaches a method for enhancing media quality between media player endpoints by switching protocol transfer mechanism between a peer-to-peer transfer and a client-server transfer based upon the number of peers actively sharing in real-time streaming media … For example, a given P2P connection maybe capable of servicing two remote peer computing devices at an enhanced quality rate or four remote peer computing devices at a basic quality rate.  As another example, the peer-to-peer communications can be switched to the client-server architecture when more than three clients are participating (Vass, [0058-0061]).
	Prior Art MOON et al. (US 2014/0323110 A1) teaches a method of switching from multipoint communication to point-to-point communication while a device performs the multipoint communication with a plurality of participant devices.  The method comprises: sharing, by the device, peer-to-peer (P2P) connection information of the device and P2P connection information of each of the plurality of participant devices, with the plurality of participant devise; and switching by the device, from the multipoint communication to the point-to-point communication using the P2P connection information of remaining participant devices of the plurality of participant devices in the multipoint communication when a total number of the remaining participant devices of the multipoint communication decreases to two (MOON, Abstract).
The prior art of records, individually or in combination, fail to explicitly teach or render obvious that a method, system and non-transitory computer readable medium to perform the steps of: receiving a real time communication request from a client device; and performing an evaluation of a number of client devices associated with the real time communication request, wherein the evaluation results in the coordination of peer-to-peer communications in a case of two client devices and an attempt to host a real time communication session using a first protocol in a case of three or more client devices, as set forth in the independent claims 1, 19 and 20.  

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Statement of Reasons for Allowance”.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang N. Nguyen whose telephone number is (571) 272-3886.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUANG N NGUYEN/Primary Examiner, Art Unit 2441